FILED
                             NOT FOR PUBLICATION                                MAR 17 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-30190

              Plaintiff - Appellee,                D.C. No. 2:08-cr-00352-MJP

  v.
                                                   MEMORANDUM *
TYRE JAMAR MAYERS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                              Submitted March 8, 2011 **

Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Tyre Jamar Mayers appeals from his sentence imposed following his guilty

plea to two counts of being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). Mayers contends that the district court erred in determining

that his prior conviction for theft in the first degree, in violation of former Revised

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Code of Washington § 9A.56.030(1)(b), was a "crime of violence" under U.S.S.G. §

2K2.1. As Mayers concedes, this contention is foreclosed by United States v.

Alderman, 601 F.3d 949 (9th Cir. 2010).

      AFFIRMED.